March 4, 1977

77-11

MEMORANDUM OPINION FOR THE
ATTORNEY GENERAL
Provision of Transportation and Other Services to
Former Presidents and Vice Presidents

T he President has asked for advice as to the proper way to handle
requests from former Presidents and Vice Presidents for transportation,
Secret Service protection fo r overseas trips, and personal use of the
services of Government employees.
F o r reasons stated more fully hereafter, we conclude that both trans­
portation and limited use of Government employees may be provided
to all former Presidents during their lifetime and to former Vice Presi­
dent Rockefeller until July 20, 1977, if such transportation and usage of
employees is directly connected with, and required for, Secret Service
protection of these persons.
I.

Secret Service Protection

Under 18 U.S.C. § 3056, Secret Service protection is to be made
available to all former Presidents during their lifetime. The Presidential
Assistance A ct of 1976, Pub. L. No. 94-524, 90 Stat. 2475, expanded
the Secret Service’s authority by granting the Secretary o f the Treas­
ury and the D irector of the Secret Service wide discretion to determine
w hat services are necessary to ensure the adequate protection of the
former Presidents and to call on other agencies o f the Government for
assistance. Under Pub. L. No. 95-1, 91 Stat. 3, enacted January 19,
1977, that protection may be extended to Vice President Rockefeller
until July 20, 1977. The following discussion of the former Presidents’
use o f Government-furnished transportation and employees’ services
applies equally to Mr. Rockefeller until July 20, 1977.
II.

Transportation and Use of the Services of Government
Employees

T he D irector of the Secret Service has statutory authority to furnish
transportation and other services to former Presidents if he determines
that such transportation and services are required in connection with
26

the protection of those persons. In a previous memorandum responding
to an inquiry from the White House, we specifically advised that a
determination by the Director of the Secret Service that military air­
craft may be used to transport former President Ford on personal
business in order to facilitate Secret Service protection, could furnish
an adequate basis for the detail of available military aircraft to fly the
former President.
The above guidelines are equally valid whether the transportation is
within or without the United States, the crucial inquiry being whether,
according to the Director, such transportation by other than common
carrier is required in order to protect the former President.
Similarly, in that memorandum we concluded that a Government
employee—in that case a medical corpsman—could be assigned to the
former President traveling on personal business only upon a determina­
tion that the assignment was necessary to maintain Secret Service
protection. We take the same view with respect to any other Govern­
ment employees who might be detailed to the former President.
We would emphasize that the authority to administer the statutes
relating to the protection of former Presidents and others eligible for
Secret Service protection is vested by statute in the Secretary of the
Treasury and the Director of the Secret Service. Those officials are
charged with the responsibility for deciding whether to grant particular
requests for transportation or use of the services of Government em­
ployees on a case-by-case basis.
John M. H

arm on

Acting Assistant Attorney General
Office o f Legal Counsel

27